ORDER
PER CURIAM.
Claimant appeals from the decision of the Labor and Industrial Relations Commission adopting the findings of the Administrative Law Judge denying permanent total disability benefits from the Second Injury Fund.
We have reviewed the record on appeal and find the Commission’s decision was supported by competent and substantial evidence on the whole record. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).